

114 HR 5760 IH: Searchable Legislation Act of 2016
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5760IN THE HOUSE OF REPRESENTATIVESJuly 13, 2016Mr. Amash (for himself, Mr. Jones, Mr. Massie, Mr. Polis, Mr. Brat, and Mr. Huffman) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require all bills, resolutions, and other documents of Congress to be created, transmitted, and
			 published in searchable electronic formats, and for other purposes.
	
		1.Short title; purposes
 (a)Short TitleThis Act may be cited as the Searchable Legislation Act of 2016. (b)PurposesThe purposes of this Act are as follows:
 (1)To establish nonproprietary, machine-readable data standards for the creation, transmission, and publication of Congressional information.
 (2)To encourage the uniform use of nonproprietary, machine-readable data standards, including searchable electronic formats, for Congressional information by Congress and its support agencies and offices.
 (3)To ensure that Congressional information, especially bills, resolutions, orders, and votes, can be freely downloaded in bulk and electronically searched.
				2.Requiring searchable electronic formats for Congressional documents
			(a)Searchable Electronic Formats
 (1)In generalChapter 2 of title 1, United States Code, is amended by inserting after section 107 the following new section:
					
 107a.Searchable electronic formatsTo the greatest extent practicable, Congress shall ensure that all bills, resolutions, orders, and other documents of Congress, and all records of votes cast in Congress and committees of Congress, are created, transmitted, and published in searchable electronic formats, consistent with data standards recommended by such advisory bodies as Congress may establish..
 (2)Clerical amendmentThe table of sections for chapter 2 of title 1, United States Code, is amended by inserting after the item relating to section 107 the following new item:
					
						
							107a. Searchable electronic formats..
 (b)Effective DateThe amendments made by this section shall apply with respect to the One Hundred Fifteenth Congress and each succeeding Congress.
			3.Congressional data task force
 (a)EstablishmentNot later than 90 days after the date of the enactment of this Act, the Clerk of the House of Representatives and the Secretary of the Senate, acting jointly, shall establish an advisory body to be known as the Congressional Data Task Force (hereafter referred to as the Task Force).
			(b)Duties
 (1)Recommendation of data standardsThe Task Force shall recommend data standards for the creation, transmission, and publication of information and documents of Congress, including bills, resolutions, amendments, reports, laws, and records, in searchable electronic formats for purposes of section 107a of title 1, United States Code (as added by section 2(a)).
 (2)Specifications for standardsAll data standards recommended by the Task Force shall be nonproprietary and machine-readable, and, to the greatest extent possible, shall enable the bulk downloading of information.
 (3)Consultation with expertsIn carrying out its duties, the Task Force shall consult with private entities with expertise in data transparency standards.
				(c)Membership
 (1)In generalThe Task Force shall be composed of employee representatives of the Office of the Clerk of the House, the Office of the Secretary of the Senate, the Library of Congress, the Congressional Research Service, the Government Publishing Office, the Center for Legislative Archives, and such other offices of Congress and the legislative branch as the Clerk and Secretary consider appropriate.
 (2)No additional compensation for serviceMembers of the Task Force may not receive additional pay, allowances, or benefits by reason of their service on the Task Force.
 (d)No Additional FundingNo additional funds may be appropriated to carry out this section during a fiscal year. (e)TerminationThe Task Force shall terminate on the last day of the One Hundred Sixteenth Congress.
			